Case 17-30332        Doc 69     Filed 04/16/19     Entered 04/16/19 13:46:26          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 30332
         Sara Berardi
         John Berardi
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 10/10/2017.

         2) The plan was confirmed on 01/03/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 09/28/2018.

         5) The case was Dismissed on 10/24/2018.

         6) Number of months from filing to last payment: 7.

         7) Number of months case was pending: 18.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-30332             Doc 69             Filed 04/16/19    Entered 04/16/19 13:46:26              Desc         Page 2
                                                              of 4



 Receipts:

           Total paid by or on behalf of the debtor                           $750.00
           Less amount refunded to debtor                                       $0.00

 NET RECEIPTS:                                                                                                 $750.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                            $716.28
     Court Costs                                                                        $0.00
     Trustee Expenses & Compensation                                                   $33.72
     Other                                                                              $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                             $750.00

 Attorney fees paid and disclosed by debtor:                            $1,000.00


 Scheduled Creditors:
 Creditor                                                  Claim         Claim          Claim       Principal      Int.
 Name                                           Class    Scheduled      Asserted       Allowed        Paid         Paid
 Advanced Spine & Pain Specialist            Unsecured      3,712.56            NA            NA            0.00       0.00
 Advocate Health Care                        Unsecured         502.78           NA            NA            0.00       0.00
 Advocate Medical Group                      Unsecured         214.20           NA            NA            0.00       0.00
 Alexian Brothers Medical Center             Unsecured         125.00      1,109.32      1,109.32           0.00       0.00
 Alliance Pathology Consultants              Unsecured          21.19           NA            NA            0.00       0.00
 American InfoSource LP as agent for Direc   Unsecured         270.48        270.48        270.48           0.00       0.00
 American Student Assistance                 Unsecured     17,783.77            NA            NA            0.00       0.00
 AMITA Healthcare                            Unsecured      1,109.32            NA            NA            0.00       0.00
 AT&T                                        Unsecured         341.83           NA            NA            0.00       0.00
 Bank of the West                            Unsecured         524.95           NA            NA            0.00       0.00
 Bank of the West                            Unsecured     21,000.00     14,510.72      14,510.72           0.00       0.00
 Barrington Orthopedic Specialist            Unsecured          17.68           NA            NA            0.00       0.00
 Catalina Island Medical Center              Unsecured         441.32           NA            NA            0.00       0.00
 Centegra Health System                      Unsecured         703.33           NA            NA            0.00       0.00
 Central Credit Services LLC                 Unsecured         605.65           NA            NA            0.00       0.00
 CEPAMERICA ILLINOIS LLP                     Unsecured         617.04           NA            NA            0.00       0.00
 Chase Cardmember Services                   Unsecured      5,454.70            NA            NA            0.00       0.00
 Choice Recovery, Inc.                       Unsecured         425.00           NA            NA            0.00       0.00
 Codilis & Associates PC                     Unsecured           0.00           NA            NA            0.00       0.00
 ComEd                                       Unsecured         517.17           NA            NA            0.00       0.00
 Compass Healthcare Consultants              Unsecured         112.20           NA            NA            0.00       0.00
 Convergent Outsourcing Inc                  Unsecured         215.05           NA            NA            0.00       0.00
 Cook County Department of Revenue           Unsecured           0.00           NA            NA            0.00       0.00
 Educational Credit Management Corp          Unsecured           0.00    15,948.65      15,948.65           0.00       0.00
 IICAR-Integrated Imaging Cons.              Unsecured          50.74           NA            NA            0.00       0.00
 Illinois Anesthesia Specialists LLC         Unsecured         990.00           NA            NA            0.00       0.00
 Jared Galleria of Jewelry                   Unsecured      4,456.51            NA            NA            0.00       0.00
 Jefferson Capital Systems LLC               Unsecured           0.00        865.21        865.21           0.00       0.00
 Jefferson Capital Systems LLC               Unsecured           0.00        434.92        434.92           0.00       0.00
 John White MD                               Unsecured         227.02           NA            NA            0.00       0.00
 Kane Misawa Nguyen LLC                      Unsecured         425.00           NA            NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-30332            Doc 69        Filed 04/16/19    Entered 04/16/19 13:46:26                Desc       Page 3
                                                        of 4



 Scheduled Creditors:
 Creditor                                            Claim         Claim         Claim        Principal       Int.
 Name                                      Class   Scheduled      Asserted      Allowed         Paid          Paid
 Medical Center Dental Associates      Unsecured         454.70           NA           NA             0.00        0.00
 Midwest Anesthesia and Pain Spec.     Unsecured      1,595.00            NA           NA             0.00        0.00
 Midwest Diagnostic Pathology, SC      Unsecured          21.87           NA           NA             0.00        0.00
 Midwest Emergency Associates          Unsecured          48.46           NA           NA             0.00        0.00
 Nissan Motor Acceptance Corporation   Unsecured      5,953.51            NA           NA             0.00        0.00
 Northland Group Inc.                  Unsecured         138.12           NA           NA             0.00        0.00
 Northwest Community Healthcare        Unsecured      4,613.91            NA           NA             0.00        0.00
 Northwest Radiology Assoc             Unsecured          67.74           NA           NA             0.00        0.00
 Professional Acct Mgmt                Unsecured         358.30           NA           NA             0.00        0.00
 Resurgent Capital Services            Unsecured      1,999.19       2,285.32     2,285.32            0.00        0.00
 Sah Anesthesia Group, LLC             Unsecured          71.40           NA           NA             0.00        0.00
 Saint Anthony Health Affliates        Unsecured          26.63           NA           NA             0.00        0.00
 Saint Anthony Hospital                Unsecured         200.00           NA           NA             0.00        0.00
 Southwest Credit Systems              Unsecured         103.78           NA           NA             0.00        0.00
 Suburan Surgical Care Specialists     Unsecured         189.83           NA           NA             0.00        0.00
 Transworld Systems Inc.               Unsecured      2,147.63            NA           NA             0.00        0.00
 United Shockwave Services             Unsecured      1,865.72       1,865.72     1,865.72            0.00        0.00
 Uropartners LLC                       Unsecured          30.00           NA           NA             0.00        0.00
 US Bank NA                            Secured      147,000.00    163,846.14    163,846.14            0.00        0.00
 US Bank NA                            Secured       17,202.68     16,702.68     16,702.68            0.00        0.00
 Windy City Anesthesia PC              Unsecured          25.00           NA           NA             0.00        0.00


 Summary of Disbursements to Creditors:
                                                                    Claim           Principal                Interest
                                                                  Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                      $163,846.14                  $0.00               $0.00
       Mortgage Arrearage                                     $16,702.68                  $0.00               $0.00
       Debt Secured by Vehicle                                     $0.00                  $0.00               $0.00
       All Other Secured                                           $0.00                  $0.00               $0.00
 TOTAL SECURED:                                              $180,548.82                  $0.00               $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                                  $0.00                 $0.00               $0.00
        Domestic Support Ongoing                                    $0.00                 $0.00               $0.00
        All Other Priority                                          $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                                    $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                                  $37,290.34                  $0.00               $0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-30332        Doc 69      Filed 04/16/19     Entered 04/16/19 13:46:26            Desc      Page 4
                                                   of 4



 Disbursements:

         Expenses of Administration                               $750.00
         Disbursements to Creditors                                 $0.00

 TOTAL DISBURSEMENTS :                                                                         $750.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
